Exhibit 10.1

MUTUAL TERMINATION AND RELEASE AGREEMENT

THIS MUTUAL TERMINATION AND RELEASE AGREEMENT (the “Agreement”) is made as of
December 21, 2018 (the “Effective Date”) by and between Histogenics Corporation,
a Delaware corporation (“Histogenics”), and Intrexon Corporation, a Virginia
corporation (“Intrexon”). Histogenics and Intrexon are from time to time
referred to herein individually as a “Party” and collectively as the “Parties”.

WHEREAS, Histogenics and Intrexon are parties to that certain Exclusive Channel
Collaboration Agreement dated as of September 30, 2014, as amended (the
“Collaboration Agreement”); and

WHEREAS, both of the Parties desires to mutually terminate the Collaboration
Agreement and release the other Party from liability in connection therewith in
accordance with the terms of this Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:

1.    Payment. As consideration for the Parties entering into this Agreement,
and in full satisfaction of all of Histogenics’ obligations with regard to the
payment of Fully Loaded Costs (as defined in the Collaboration Agreement) in
accordance with Section 10.4(m), Histogenics agrees to pay Intrexon up to
$1,500,000.00, payable as set forth below in this Section 1. The payments set
forth in this Section 1 shall be in lieu of any and all other cost reimbursement
required to be paid pursuant to Section 10.4(m) of the Collaboration Agreement
or otherwise that were or may have been due and owed to Intrexon under the
Collaboration Agreement as of the Effective Date.

(a)    $375,000.00 cash shall be paid by Histogenics to Intrexon on the date
hereof (the “Effective Date Payment”). For clarity, if the Effective Date
Payment is not paid on the Effective Date, this Agreement shall have no force or
effect.

(b)    Histogenics shall make to Intrexon a second cash payment in the amount of
$1,125,000.00 at any time within 12 months following the acceptance by the U.S.
Food and Drug Administration of a Biologics License Application for an
autologous cartilage implant product

2.    Mutual Release of Claims. Histogenics and Intrexon (each a “Releasing
Party”), on behalf of themselves and their respective officers, directors,
managers, members, stockholders, partners, partnerships, employees,
representatives, administrators, affiliates, divisions, subsidiaries,
predecessors, successors and assigns, hereby fully and forever release each
other and their respective officers, directors, managers, members, stockholders,
partners, partnerships, employees, representatives, administrators, affiliates,
divisions, subsidiaries, predecessors, successors and assigns from, and agree
not to sue concerning, any and all claims, suits, charges, demands, losses,
costs, expenses (including reasonable attorneys’ fees), duties,

 

1



--------------------------------------------------------------------------------

obligations, liabilities, commitments and/or damages, acts, causes, occurrences,
facts or causes of action relating to or arising out of the Collaboration
Agreement, the transactions contemplated by the Collaboration Agreement, any
performance or nonperformance under the Collaboration Agreement or any other
contract between the Parties or any other prior dealings between Intrexon and
Histogenics whether now existing, presently known or unknown, direct or
indirect, absolute, accrued, contingent or otherwise, suspected or unsuspected
that have occurred prior to or on the Effective Date, including, without
limitation, rights arising from any alleged violations of any contracts, express
or implied, any covenant of good faith and fair dealing, express or implied, any
claim in tort that either Releasing Party may have or any other relationship
between Intrexon and Histogenics existing on or prior to the Effective Date.
Histogenics and Intrexon agree that the release set forth herein shall be and
remain in effect in all respects as a complete general release as to the matters
released.

3.    Termination. Subject to the surviving obligations set forth in
Section 10.5 of the Collaboration Agreement and the obligations of this
Agreement set forth above, which are hereby acknowledged by both Parties, the
Collaboration Agreement and all other contracts, agreements, undertakings and
understandings between the Parties, and all rights and obligations thereunder,
are hereby terminated and without further force or effect as of the Effective
Date.

4.    Entire Agreement; Modifications. This Agreement contains the entire
understanding of the Parties relating to the subject matter hereof and
supersedes all prior agreements and understandings, written or oral, among or
between the Parties relating to the subject matter hereof. The recitals to this
Agreement are hereby incorporated by reference into and made a part of this
Agreement for all purposes. This Agreement may not be amended, modified, altered
or supplemented other than by means of a written instrument duly executed and
delivered on behalf of all of the Parties.

5.    Successors and Assigns; No Third Party Rights. This Agreement will be
binding upon, inure to the benefit of and be enforceable by the respective
successors and assigns of the Parties to this Agreement. Nothing expressed or
referred to in this Agreement will be construed to give any person other than
the Parties to this Agreement any legal or equitable right, remedy or claim
under or with respect to this Agreement or any provision of this Agreement. This
Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the Parties to this Agreement, and their respective
successors and assigns.

6.    Severability. In the event that any provision of this Agreement, or the
application of any such provision to any Party to this Agreement or any set of
circumstances, shall be determined to be invalid, unlawful, void or
unenforceable to any extent, the remainder of this Agreement, and the
application of such provision to the Parties to this Agreement or circumstances
other than those as to which it is determined to be invalid, unlawful, void or
unenforceable, shall not be impaired or otherwise affected and shall continue to
be valid and enforceable to the fullest extent permitted by law.

7.    No Waiver. Neither the failure nor any delay by any Party to this
Agreement in exercising any right, power or privilege under this Agreement will
operate as a waiver thereof, and no single or partial exercise by a Party to
this Agreement of its rights hereunder shall

 

2



--------------------------------------------------------------------------------

preclude any other or future exercise thereof or the exercise of any other
right, power or privilege. Observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with written consent of the Parties to this Agreement.

8.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to any
choice of law or conflict of law principles.

9.    Counterparts; Construction. This Agreement may be executed by facsimile or
electronic signature and in counterparts, each of which shall constitute an
original and all of which, when taken together, shall constitute one agreement.
The Parties agree that any rule of construction to the effect that ambiguities
are to be resolved against the drafting party shall not be applied in the
construction or interpretation of this Agreement.

10.    Specific Performance. Each of the Parties agrees that money damages would
not be a sufficient remedy for any breach of this Agreement by the other Party.
The Parties therefore agree that, in the event of any breach or threatened
breach by any Party to this Agreement of any covenant, obligation or other
provision set forth in this Agreement for the benefit of any other Party to this
Agreement, such other Party shall be entitled to (a) a decree or order of
specific performance or mandamus to enforce the observance and performance of
such covenant, obligation or other provision and (b) an injunction restraining
such breach or threatened breach. Such remedy shall not be deemed to be the
exclusive remedy for breach of this Agreement but shall be in addition to all
other remedies available at law or equity.

[Remainder of Page Intentionally Left Blank.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered as of the date first written above.

 

 

HISTOGENICS CORPORATION,

a Delaware corporation

  By:  

/s/ Adam Gridley

  Name:   Adam Gridley   Title:   President and Chief Executive Officer Address:
 

830 Winter Street, 3rd Floor

Waltham, MA 02451

 

INTREXON CORPORATION,

a Virginia corporation

  By:  

/s/ Donald P. Lehr

  Name:   Donald P. Lehr   Title:   Chief Legal Officer Address:  

20374 Seneca Meadows Parkway

Germantown, MD 20876